DETAILED ACTION
The applicant’s amendment filed on May 20, 2021 has been entered.

Election/Restrictions
Claims 1-2, 5-9, 12-18, and 20-21 are allowable. The restriction requirement of species, as set forth in the office action mailed on December 11,2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups are withdrawn.  Claims 10-11, and 22-23 are rejoined because these claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Brian Roffe on 08/13/2021.

The application has been amended as follows:
Referring to claim 1, add below limitation after “ the outer casing does not have any reinforcing elements” in line 12 as shown below:

the outer casing does not have any reinforcing elements, the reinforcing elements extend along a length of the electric cable in a helical shape or a meandering shape,

Referring to claims 3-4 and 19,   cancel claims 3-4 and 19.
Referring to claims 10-11 and 22-23,   rejoin or add claims 10-11 and 22-23.
Referring to claim 10,   remove “can” in line 3 of claim 10 and in line 4 of claim 10, and amend “the cable” as “the electrical cable”.
Referring to claim 11 and 14, amend “the cable” as “the electrical cable”.
Referring to claim 22,   remove “can be” in line 3 of claim 22 and change “an electric cable” as “the electric cable” in line 1.
Referring to claims 23,   remove “can be” in the second line of claim 23.


Allowable Subject Matter
Claims 1-2, and 5-18, 20-23 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on May 20, 2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-2, and 5-18, and 20-23, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “the outer casing including reinforcing elements projecting outwardly in a direction away from the return conductor and being situated over only a part of an outer circumference of the outer casing such that another part of the outer circumference of the outer casing does not have any reinforcing elements, the reinforcing elements extend along a length of the electric cable in a helical shape or a meandering shape.  the another parts of the outer circumferences of the electric cables being in reciprocally contacting areas of the electric cables such that the outer casings of the electric cables are reciprocally in contact with one another.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH H PAGHADAL/Examiner, Art Unit 2847